Citation Nr: 0829323	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for autonomic neuropathy 
with anhidrosis.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel



INTRODUCTION

The veteran had active service from April 1981 to April 1987, 
a verified period of active duty for training in the Army 
Reserves in August 1979, and other unverified periods of 
active/inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Autonomic neuropathy with anhidrosis was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service, active duty for training, or inactive duty 
training.


CONCLUSION OF LAW

Autonomic neuropathy with anhidrosis was not incurred in or 
aggravated by active service, to include active duty for 
training, nor inactive duty for training.  38 U.S.C.A. §§ 
101(24), 1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought. 

In the present case, VA issued notice by means of August 
2004, April 2005, and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
her of what evidence was required to substantiate the claim 
and of her and VA's respective duties for obtaining evidence, 
and provided her with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in the event of award of the 
benefit sought.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim.  The Board has carefully reviewed such statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  To the extent that the veteran has 
contended that her VA examinations have not been adequate, 
the Board, after reviewing all VA examinations of record, 
finds that they are adequate and that a new VA examination is 
not necessary.  Thus, based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2007); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2007). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
autonomic neuropathy with anhidrosis.  She contends that such 
condition is due to an incident that occurred while she was 
on active duty for training at Ft. Bragg, N.C. in August, 
1979.  A service medical record dated on August 9, 1979 shows 
that the veteran complained of experiencing nausea, vertigo 
and a bit of dizziness and that she indicated that while 
being outside the heat (humidity) was very critical.  The 
service medical record also reflects that the veteran was 
"taken to Womack x 2 days due to passing out from heat."

With respect to a current disability, the record reflects 
that since 2003, the veteran has complained of experiencing a 
sensation of heat and cold intolerance and the inability to 
perspire.  In statements dated in May 2007 and March 2007, 
Dr. D. L. D., M.D., a private treating physician, attributed 
such symptomology to autonomic neuropathy.  According to Dr. 
D., "[t]his patient is unable to perspire because of 
autonomic nervous system instability and is prone to 
hyperthermia because of this medical condition."

As to the etiology of the veteran's disability, in March 2007 
and May 2007, Dr. D. opined that the veteran's autonomic 
neuropathy with heat intolerance is related to her August 
1979 incident.  Specifically, in March 2007, Dr. D. stated 
that:

It appears that this is associated with 
[the veteran's] original episodes in 1979 
when she had syncope related to 
overheating and inability to perspire.  
This condition relates to her military 
service based on the location and time of 
onset of symptoms.  The manifestation of 
these symptoms was incurred in the 
service.  It has and continues to be an 
ongoing and serious medical problem.

Likewise, in November 2007, another private physician, Dr. M. 
P. S., M.D., opined that "[i]t is at least as likely as not 
that this problem of overheating was caused by the heat 
injury sustained at Ft. Bragg, North Carolina, some years 
ago."

However, contrary to such opinions, is that of Dr. M. O., M. 
D., a VA examiner, who in December 2005 opined that it was 
not likely that the veteran's current temperature intolerance 
was caused by or aggravated by her military service.  In 
reaching this determination, Dr. M. O. indicated that, 
"[t]he veteran had an episode of feeling ill which was very 
likely related to the heat and humidity of North Carolina in 
the summer.  However, it is unlikely that this would cause 
any permanent damage to any temperature regulation portion of 
her brain.  Something like this might be seen in a patient 
who had a severe heat stroke, but judging by the veteran's 
notes she did not."  The examiner further indicated that she 
could not provide an opinion as to the etiology of the 
veteran's symptoms but that that it appeared that "extensive 
evaluation of her symptoms in the past has not identified a 
cause."

Likewise, in August 2006, another VA physician, C. D. C., M. 
D., also opined that it was less likely as not that the 
veteran's claimed anhidrosis is due to her documented in-
service symptomology.  In reaching this determination, Dr. C. 
D. C., noted that the veteran, who had damp axillae on 
examination, had undergone extensive workup for the alleged 
condition, which in her medical opinion may be 
"supratentorial in nature."  According to Dr. C., "[t]he 
veteran has been in extensive therapy in the past but there 
may be an element of agoraphobia involved and unresolved 
conflict, but as a non-psychologist, I am not the person to 
make that final evaluation regarding possible supratentorial 
phenomenon as the cause of her concerns." She further stated 
that:

In my medical opinion, it is less likely 
as not, less than 50/50 percent 
probability that this claimed anhidrosis 
is due to injuries sustained while on 
active military service.  Her episode of 
overheating in North Carolina in the 
summer was not likely to cause any severe 
damage to any temperature regulating 
portion of her brain, that is her 
hypothalamus.  She did not suffer from 
severe heat stroke as her electrolytes 
were within normal limits.  She has 
undergone extensive evaluation for these 
symptoms in the past without any 
identifiable cause for [her] 
symptomology.

Similarly, in August 2007, yet another VA physician, J. J., 
M.D., also opined that the veteran's "claimed" autonomic 
neuropathy and anhidrosis are not due to heat-related illness 
in service.  In reaching this conclusion, the physician 
addressed Dr. D.'s March 2007 and May 2007 opinions that the 
condition was related to service.  According to Dr. J.:

[Dr. D.] provides diagnoses, but does not 
give a rationale to support his 
contention that these are caused by the 
incident of overheating in military 
service.  Various causes of autonomic 
neuropathies include hereditary, 
diabetes, malignancies, certain 
medications such as atropine, aluminum 
sulfate antiperspirants, and direct 
damage from radiation treatments.  The 
veteran's incident of heat related 
illness 38 years ago is not a known 
instigator of damage to sweat glands or 
the autonomic nervous system.  There is 
no documentation found regarding life 
threatening heat stroke.  Heat related 
illness is common in soldiers and 
athletes exposed to very warm conditions.  
In fact, review of [Dr. D's. August 2006 
VA examination] reveals that the 
veteran's axillae (armpits) were damp.  
This would not be consistent with a 
diagnosis of anhydrosis (inability to 
perspire).  Therefore, the veteran's 
current claimed [anhidrosis] and 
autonomic neuropathy are not due to an 
incident of heat related illness more 
than 3 decades ago while in military 
service.

In weighing all of the medical evidence of record, the Board 
observes that Dr. D. and Dr. S., in their March 2007, May 
2007, and November 2007 opinions, did not provide any 
clinical rationale to support their opinions.  In contrast, 
Dr. O, Dr. C, and Dr. J, in their December 2005, August 2006, 
and August 2007 opinions, outlined supporting rationale.  The 
Court has held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty and that a 
medical opinion is inadequate when unsupported by clinical 
evidence.  See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  
See also, Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Thus, in determining whether the veteran's current anhidrosis 
and autonomic neuropathy are related to her documented August 
1979 heat-related illness in service, due to exposure to heat 
in North Carolina, the Board finds that the December 2005, 
August 2006, and August 2007  VA clinical opinions provide 
more supporting clinical data and rationale against an 
etiological relationship than the March 2007, May 2007, and 
November 2007 private opinions in support of such a 
relationship, and thus have more probative value.  Therefore, 
the Board concludes that the preponderance of the evidence 
does not establish that there is an etiological relationship 
between the veteran's current anhidrosis and autonomic 
neuropathy.  Accordingly, the Board finds that the veteran is 
not entitled to a grant of service connection for anhidrosis 
and autonomic neuropathy.

The veteran is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
experienced heat-related illness symptoms in service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
although the veteran asserts that her current anhidrosis and 
autonomic neuropathy are related to such in-service 
experience, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for autonomic neuropathy with 
anhidrosis and the claim must be denied.




ORDER

Entitlement to service connection for autonomic neuropathy 
with anhidrosis is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


